NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



CHALDSON SANON,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-2263
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Polk
County; John K. Stargel and Neil A.
Roddenbery, Judges, and Dennis P.
Maloney, Senior Judge.

Howard L. Dimmig, II, Public Defender,
and Tim Bower Rodriguez, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes, Senior
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, KELLY, and BADALAMENTI, JJ., Concur.